DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20090038117 A1).
     Kim et al. teaches a battery pouch for a battery assembly comprised of two electrodes and a separator along with an electrolyte layer (abstract).  The pouch has an outer resin layer (element 140) and an inner resin layer sealing layer (element 150), with a metal barrier layer in between (element 130).  The metal layer may comprise two portions.  One made of a formable aluminum (element 110), and the second portion made of s steel (element 120).  The steel and aluminum layers are pressed together in order to form a joint portion (Figure 2).  The instant invention claims an outer resin layer, and a two metal layer, with one metal being formable and the other rigid, and an inner sealing resin layer.  It would have been obvious to one of ordinary skill in the art that the aluminum of Kim et al. is a formable metal layer, and the steel of Kim et al. a more rigid material, and that the size of the overlap of the two layers in Kim can be varied depending on the desired strength of the joint area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783